DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because an English translation has not been provided for EP 0821254 A1 (Foreign Patent Document 4).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 11 is objected to because of the following informalities:  The phrase “[alpha] denotes half of divergence angle of the light” is missing an article.  It is suggested that this limitation be amended to read “[alpha] denotes half of a divergence angle of the light” or similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 13-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 5, 13, 16 recite the limitation "said peripheral surface" in association with the tapered light pipe.  There is insufficient antecedent basis for this limitation in the claim.
All remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 6, 8-10, 12-15, 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3437804 A by Schaefer et al. (hereinafter “Schaefer”).
Regarding Claim 1, Schaefer discloses an optical system (reflecting body for use in medical treatment; Col 1, lines 34-42, Col 2, lines 55-61), comprising: a lens having an input surface for receiving light from at least one light source (ellipsoid of revolution 10 against light bulb 12 at recess 16; Col 2, lines 64-72; Figs. 1-2) and an output surface through which the light exits the lens (surface of ellipsoid of revolution 10 against blocking layer 24; Col 3, lines 24-33; Fig. 2), said lens further comprising a peripheral surface extending between said input surface and said output surface (reflecting surface of ellipsoid of revolution 10; Col 2, lines 61-64) and configured to direct, via total internal reflection, at least a portion of the light incident thereon through said output surface to an output focal point (light rays are passed to a second focal point 30; Col 3, lines 8-16; Figs. 2-3), 
a tapered light pipe having an input surface that is optically coupled to said output surface of the lens (portion of ellipsoid of revolution 10 which extends from the blocking layer 24 opposite the light bulb 12; Col 3, lines 51-55; Fig. 2) for receiving at least a portion of the light exiting the lens and an output surface through which at least a portion of the received light exits the light pipe (light passes through the blocking layer 24 and the surfaces of ellipsoid of revolution 10; Col 3, lines 24-33, 51-55), said light pipe further comprising a lateral surface extending between said input and said output surface (surface of ellipsoid of revolution 10), wherein said light pipe exhibits a decreasing cross sectional area from said input surface to said output surface thereof (diameter of ellipsoid of revolution 10 is largest at blocking layer 34 and decreases at the output side; Figs. 1-2), and 
a light guide optically coupled to said tapered light pipe to receive at least a portion of the light exiting the output surface of the light pipe (fiber bundle 36; Col 3, lines 68-74; Figs. 1-2), wherein said output focal point of the lens is positioned within said tapered light pipe (second focal point 30 within the ellipsoid of revolution 10 as shown in Fig. 2).
Regarding Claim 3, Schaefer discloses the optical system of claim 1.  Schaefer further discloses wherein said output focal point is positioned along an optical axis of said tapered light pipe (second focal point 30 as shown in Fig. 2).
Regarding Claim 4, Schaefer discloses the optical system of claim 1.  Schaefer further discloses wherein said location of the output focal point is closer to said output surface of the tapered light pipe than said input surface thereof (second focal point 30 is closer to the surface against the fiber bundle 36 than the surface against blocking layer 34; Fig. 2).
Regarding Claim 6, Schaefer discloses the optical system of claim 1.  Schaefer further discloses wherein said output focal point is positioned at a location within said tapered light pipe such that light diverging from said output focal point exhibits a divergence angle commensurate with a numerical aperture of said light guide (fiber bundle 36 is connected to the ellipsoid of revolution 10 such that a specific angle 38 corresponds to the opening of the fiber bundle 36; Col 4, lines 1-9; Figs. 2, 4).
Regarding Claim 8, Schaefer discloses the optical system of claim 1.  Schaefer further discloses wherein said input surface of the lens comprises a cavity for receiving the light emitted by said at least one light source (light bulb 12 rests in recess 16; Col 2, lines 67-72; Fig. 2).
Regarding Claim 9, Schaefer discloses the optical system of claim 8.  Schaefer further discloses wherein at least a portion of said peripheral surface of the lens has an elliptical shape characterized by an input focal point positioned in said cavity (incandescent helix 14 disposed in first focal point of ellipsoid of revolution 10; Col 2, lines 67-72; Fig. 2) and said output focal point that is positioned in said tapered light pipe (second focal point 30 within the ellipsoid of revolution 10 as shown in Fig. 2).
Regarding Claim 10, Schaefer discloses the optical system of claim 9.  Schaefer further discloses wherein said at least a portion of a light-emitting surface of said light source is positioned at said input focal point (surface of light bulb 12 at first focal point; Col 2, lines 67-72; Figs. 1-2).
Regarding Claim 12, Schaefer discloses an endoscope, comprising: an optical system (reflecting body for use in medical treatment; Col 1, lines 34-42, Col 2, lines 55-61), comprising: a lens having an input surface for receiving light from at least one light source (ellipsoid of revolution 10 against light bulb 12 at recess 16; Col 2, lines 64-72; Figs. 1-2) and an output surface through which the light exits the lens (surface of ellipsoid of revolution 10 against blocking layer 24; Col 3, lines 24-33; Fig. 2), said lens further comprising a peripheral surface extending between said input surface and said output surface (reflecting surface of ellipsoid of revolution 10; Col 2, lines 61-64) and configured to direct, via total internal reflection, at least a portion of the light incident thereon through said output surface to an output focal point (light rays are passed to a second focal point 30; Col 3, lines 8-16; Figs. 2-3), 
a tapered light pipe having an input surface that is optically coupled to said output surface of the lens (portion of ellipsoid of revolution 10 which extends from the blocking layer 24 opposite the light bulb 12; Col 3, lines 51-55; Fig. 2) for receiving at least a portion of the light exiting the lens and an output surface through which at least a portion of the received light exits the light pipe (light passes through the blocking layer 24 and the surfaces of ellipsoid of revolution 10; Col 3, lines 24-33, 51-55), said light pipe further comprising a lateral surface extending between said input and said output surface (surface of ellipsoid of revolution 10), wherein said light pipe exhibits a decreasing cross sectional area from said input surface to said output surface thereof (diameter of ellipsoid of revolution 10 is largest at blocking layer 34 and decreases at the output side; Figs. 1-2), and 
a light guide optically coupled to said tapered light pipe to receive at least a portion of the light exiting the output surface of the light pipe (fiber bundle 36; Col 3, lines 68-74; Figs. 1-2), wherein said output focal point of the lens is positioned within said tapered light pipe (second focal point 30 within the ellipsoid of revolution 10 as shown in Fig. 2).
Regarding Claim 13, Schaefer discloses the endoscope of claim 12.  Schaefer further discloses wherein said output focal point is positioned within said tapered light pipe at a location selected so as to inhibit light diverging from said output focal point from exiting the tapered light pipe via said peripheral surface thereof (rays from the light bulb 12 are reflected to pass to the second focal point 30; Col 3, lines 7-16; Fig. 2).
Regarding Claim 14, Schaefer discloses the endoscope of claim 13.  Schaefer further discloses wherein said output focal point is positioned along an optical axis of said tapered light pipe (second focal point 30 as shown in Fig. 2).
Regarding Claim 15, Schaefer discloses the endoscope of claim 13.  Schaefer further discloses wherein said location of the output focal point is closer to said output surface of the tapered light pipe than said input surface thereof (second focal point 30 is closer to the surface against the fiber bundle 36 than the surface against blocking layer 34; Fig. 2).
Regarding Claim 17, Schaefer discloses the endoscope of claim 13.  Schaefer further discloses wherein said output focal point is positioned at a location within said tapered light pipe such that light diverging from said output focal point exhibits a divergence angle commensurate with a numerical aperture of said light guide (fiber bundle 36 is connected to the ellipsoid of revolution 10 such that a specific angle 38 corresponds to the opening of the fiber bundle 36; Col 4, lines 1-9; Figs. 2, 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 5, 7, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer in view of US 20170123199 A1 by Jones et al. (hereinafter “Jones”).
Regarding Claim 2, Schaefer discloses the optical system of claim 1.  Schaefer does not disclose the output focal point positioned at a location selected so as to inhibit at least about 80% of light diverging from said output focal point from exiting the tapered light pipe via said peripheral surface thereof.  However, Jones discloses an elliptical lens 1000 with an elliptical peripheral surface 1040 for directing light.  The elliptical surface 1040 directs the light received by internal reflection through to the output surface 1020, reflecting at least about 80% of the incident light such that it does not exit the lens ([0048-49]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Schaefer with the light reflection configuration disclosed by Jones with the benefit of efficiently capturing light and transferring it to a light guide (Jones [0048]).  
Regarding Claim 5, Schaefer discloses the optical system of claim 1.  Schaefer does not disclose wherein said output focal point is positioned such that at least about 80% of light diverging from said output focal point exits the tapered light pipe without striking said peripheral surface thereof.  However, Jones discloses an elliptical lens 1000 with distal section 1030 tapered from the proximal side to the output surface 1020.  The elliptical surface 1040 directs the light received by internal reflection through to the output surface 1020, reflecting at least about 80% of the incident light such that it does not exit the lens.  As shown in Fig. 9, the light reflected from the elliptical surface 1040 passes through the distal section 1030 without exiting ([0048-49]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Schaefer with the light reflection configuration disclosed by Jones with the benefit of efficiently capturing light and transferring it to a light guide (Jones [0048]).  
Regarding Claim 7, Schaefer discloses the optical system of claim 1.  Schaefer does not disclose wherein said tapered light pipe exhibits a draft angle in a range of about 1 degree to about 20 degrees.  However, Jones discloses an elliptical lens 1000 with light source 1220 positioned at the side of the optical assembly to the output surface 1020.  Light is emitted from the light source from a surface approximately 1 mm in diameter and is propagated within the interior of the optical assembly to the output surface, which has diameter between approximately 1-10 mm.  As shown in Fig. 9, the interior of the optical assembly has a relatively small angle from the light source 1220 through the distal section 1030 to the output surface 1020 ([0065-67, 84]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Schaefer with the angled configuration disclosed by Jones with the benefit of efficiently coupling the lens to the light guide (Jones [0084]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date that the specific angle of each component of an optical assembly could be adjusted to obtain the specific angle measures using routine experimentation and optimization.  
Regarding Claim 16, Schaefer discloses the endoscope of claim 13.  Schaefer does not disclose where said output focal point is positioned such that at least about 80% of light diverging from said output focal point exits the tapered light pipe without striking said peripheral surface thereof.  However, Jones discloses an elliptical lens 1000 with distal section 1030 tapered from the proximal side to the output surface 1020.  The elliptical surface 1040 directs the light received by internal reflection through to the output surface 1020, reflecting at least about 80% of the incident light such that it does not exit the lens.  As shown in Fig. 9, the light reflected from the elliptical surface 1040 passes through the distal section 1030 without exiting ([0048-49]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Schaefer with the light reflection configuration disclosed by Jones with the benefit of efficiently capturing light and transferring it to a light guide (Jones [0048]).  
Regarding Claim 18, Schaefer discloses the endoscope of claim 13.  Schaefer does not disclose wherein said tapered light pipe exhibits a draft angle in a range of about 1 degree to about 20 degrees.   However, Jones discloses an elliptical lens 1000 with light source 1220 positioned at the side of the optical assembly to the output surface 1020.  Light is emitted from the light source from a surface approximately 1 mm in diameter and is propagated within the interior of the optical assembly to the output surface, which has diameter between approximately 1-10 mm.  As shown in Fig. 9, the interior of the optical assembly has a relatively small angle from the light source 1220 through the distal section 1030 to the output surface 1020 ([0065-67, 84]; Fig. 9).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device disclosed by Schaefer with the angled configuration disclosed by Jones with the benefit of efficiently coupling the lens to the light guide (Jones [0084]).
Further, it would have been obvious to one of ordinary skill in the art before the effective filing date that the specific angle of each component of an optical assembly could be adjusted to obtain the specific angle measures using routine experimentation and optimization.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer.
Regarding Claim 11, Schaefer discloses the optical system of claim 3.  Schaefer further discloses second focal point 30 positioned along the axis of the ellipsoid of revolution 10 such that light which diverges from the second focal point 30 has a specific angle 38 corresponding to the opening of fiber bundle 36.  The distance between the second focal point 30 and the fiber bundle 36 is defined and maintained by the specific angle 38 (Col 4, lines 1-12; Figs. 2, 4).  
Schaefer does not explicitly disclose the relation xmax = Rout / tan[alpha] wherein, Rout denotes a radius of said output surface of the light pipe, and [alpha] denotes half of divergence angle of the light propagating beyond said output focal point.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to satisfy the relation xmax = Rout / tan[alpha] to define and maintain the distance of the focal point relative to the output surface, as satisfying this relation requires only routine experimentation and optimization.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 4576435 A
US 5491765 A
US 20060158896 A1
US 20140112016 A1

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NICOLAUS whose telephone number is (571)272-1314. The examiner can normally be reached Monday - Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL CAREY can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIANNA J NICOLAUS/Examiner, Art Unit 3795   

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795